      Case 7:20-cr-01676 Document 26 Filed on 01/27/21 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                          January 27, 2021
                               UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               §     CRIMINAL ACTION NO. 7:20-CR-1676
                                                  §
JOSE LUIS TREJO                                   §

                    ORDER GRANTING UNOPPOSED CONTINUANCE

       Came on to be considered Defendant Jose Luis Trejo's Motion for Continuance which

was unopposed by the Government, and the Court, after considering same, finds that the failure

to grant the Defendant's Motion for Continuance would likely make a continuation of this

proceeding impossible or result in a miscarriage of justice and, consequently, finds that the ends

of justice served by granting such continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       It is, therefore, ORDERED, ADJUDGED, and DECREED that the unopposed Motion for

Continuance of Defendant Jose Luis Trejo is hereby GRANTED, and this case is continued for

the reasons stated above.

       It is further ORDERED that the Final Pretrial (previously set for January 29, 2021) in this

case is hereby reset for April 1, 2021, at 9:00 a.m., and Jury Selection is hereby reset for April 6,

2021, at 9:30 a.m. in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83,

McAllen, Texas.

         SO ORDERED January 27, 2021, at McAllen, Texas.


                                                      ___________________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
